Case 9:20-cv-80161-RS Document 47 Entered on FLSD Docket 08/27/2020 Page 1 of 4



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                            Case No. 20-cv-80161-SMITH/MATTHEWMAN

 ROBERT AUSTIN, et al.,
                                                                                              KJZ
                  Plaintiffs,
 v.
                                                                                 Aug 27, 2020
 PUBLIC REPUTATION
 MANAGEMENT SERVICES, LLC.,
                                                                                                  West Palm Beach
                  Defendant.

 ______________________________________/

        ORDER ON PLAINTIFFS’ MOTION FOR A PROTECTIVE ORDER [DE 45]

         THIS CAUSE is before the Court on Plaintiffs’ Motion for a Protective Order [DE 45],

 filed on August 26, 2020, regarding a deposition scheduled for August 28, 2020. Defendant filed

 its Response in Opposition [DE 46] on August 27, 2020, which not only opposed Plaintiffs’

 motion for protective order but also improperly sought additional relief (extension of time to file

 its opposition to Plaintiffs’ motion for class certification) within the confines of its response. 1

 The Court has carefully reviewed the Motion, response, the entire docket, applicable law, and

 finds that the matter shall be decided now without a hearing. As such, it is hereby ORDERED as

 follows:

         In the midst of a COVID-19 pandemic, with all the pressing concerns and problems such

 pandemic brings to our society and to the Courts, the parties’ counsel in this case have chosen to

 spend their time bickering over the date of the deposition of Plaintiffs’ expert, Aaron Woolfson.

 This dispute is reminiscent of what United States Magistrate Judge Jonathan Goodman had to

 deal with in C.W. v. NCL (BAHAMAS) LTD., 19-cv-24441, 2020 WL 1492904 (S.D. Fla.
 1
  Responses and motions are to be filed separately under Southern District of Florida Local Rule 7.1. See
 Pharma Supply, Inc. v. Stein, No. 14-80374-CIV, 2015 WL 11422274, at *1 (S.D. Fla. Apr. 3, 2015).
Case 9:20-cv-80161-RS Document 47 Entered on FLSD Docket 08/27/2020 Page 2 of 4



 03/21/2020), which the parties’ counsel in this case are ordered to read. 2 The pending silly and

 unprofessional deposition-date discovery dispute shall likewise be quickly laid to rest.

         Plaintiff’s Motion for a Protective Order [DE 45], filed by Plaintiffs’ counsel, Avi R.

 Kaufman, states that Defendant unilaterally set the deposition of Plaintiffs’ expert witness, Aaron

 Woolfson, for August 28, 2020, which happens to be tomorrow. And, of course, Plaintiffs’

 motion was filed on August 26, 2020, which happens to be yesterday. Plaintiffs want their

 expert’s deposition taken on September 3rd or 4th, 2020, which is next Thursday or Friday.

 Plaintiffs’ counsel advised Defendant’s counsel that Plaintiffs’ counsel are all unavailable on

 August 28, 2020, but apparently will not tell Defendant’s counsel the specifics of why they are

 unavailable.

         Defendant’s Opposition [DE 46] was just filed earlier today. Defendant states that it

 unilaterally set the deposition for August 28, 2020 when Plaintiff’s counsel would not provide

 dates for the expert’s deposition during the week of August 24, 2020. Defendant’s counsel,

 Kenneth M. Rehns, complains that the Court has required the Defendant to file its opposition to

 Plaintiffs’ motion for class certification on or before September 9, 2020, and therefore, the

 deposition of Plaintiffs’ expert must be taken on August 28, 2020, or the Court must give

 Defendant another week to file its opposition to Plaintiffs’ motion for class certification.

 Unfortunately for Defendant, the Court has previously extended the due date of Defendant’s

 opposition to Plaintiffs’ motion for class certification to September 9, 2020, and has also

 previously stated that no further extensions would be allowed absent extraordinary circumstances

 [DEs 41, 44]. This silly deposition date dispute is certainly not an extraordinary circumstance.


 2
  The parties’ counsel are also ordered to read this Court’s Order Setting Discovery Procedure [DE 19] including the
 comments of Chief Justice Roberts contained in that Order.
                                                         2
Case 9:20-cv-80161-RS Document 47 Entered on FLSD Docket 08/27/2020 Page 3 of 4



 Defendant complains that if it has to take Plaintiffs’ expert deposition on September 3rd or 4th,

 2020, it will not have sufficient time to fully respond to Plaintiffs’ motion for class certification

 which is due on September 9, 2020.

        So there you have it. Defendant’s counsel, Mr. Rehns, says the deposition of Mr.

 Woolfson must go forward tomorrow, Friday, August 28, 2020. Plaintiff’s counsel, Mr.

 Kaufman, says all of Plaintiffs’ attorneys are unavailable tomorrow and the deposition should

 proceed on Thursday, September 3rd or Friday, 4th, 2020. This Court has been forced to put aside

 other, far more serious matters, to deal with this petty dispute occasioned by the parties’ counsel

 inability to cooperate like professional attorneys.

        The Court hereby ORDERS that Plaintiffs’ Motion for Protective Order [DE 45] is

 GRANTED IN PART and DENIED IN PART as follows:

        The deposition of Mr. Woolfson set for Friday, August 28, 2020 is hereby

 CANCELLED.

        1) The deposition of Mr. Woolfson shall take place on Saturday, August 29, 2020 at

            10:00 a.m.

        2) In the event that date is disagreeable, then the deposition of Mr. Woolfson shall take

            place on Sunday, August 30, 2020 at 10:00 a.m.

        3) In the event that both those dates are disagreeable, then the deposition of Mr.

            Woolfson shall take place on Monday, August 31, 2020 at 10:00 a.m.

 The parties shall agree on one of the three above dates, and the deposition shall go forward and

 be completed on one of those three dates. The deposition shall, in any event, take place no later

 than Monday, August 31, 2020 at 10:00 a.m. The parties are ordered to cooperate with one

 another in setting the deposition on one of those three dates. Failure to cooperate shall result in
                                                 3
Case 9:20-cv-80161-RS Document 47 Entered on FLSD Docket 08/27/2020 Page 4 of 4



 sanctions against the offending party or attorney(s). In the event of a failure to proceed with the

 deposition of Mr. Woolfson on one of the above-three dates, or in the event of any further silly

 discovery disputes like this one, the Court shall consider an award of costs and attorneys’ fees,

 and other appropriate sanctions per Fed.R.Civ.P. 37, against the offending party and counsel.

        DONE and ORDERED in Chambers this 27th day of August, 2020, at West Palm

 Beach, Palm Beach County in the Southern District of Florida.


                                                             WILLIAM MATTHEWMAN
                                                             United States Magistrate Judge




                                                 4
